Title: From Thomas Jefferson to John Adams, 4 September 1785
From: Jefferson, Thomas
To: Adams, John



Dear Sir
Paris Sep. 4. 1785.

Since writing my letter of this morning I have seen Mr. Grand and had a conversation with him on the subject of the interest due here. He is pressed on that subject. By a letter he received not long since from the Commissioners of the treasury it seems their intention that he should pay this interest out of the money in Holland, yet they omitted to give him any authority to ask for any of that money. I thought it possible they might have written to you on the subject and told him I would take the liberty of asking whether you had been desired to do any thing. It is a little unfortunate that our credit should be losing ground for default of paiment while money is understood to be lying dead, and sufficient for that purpose. The Commissioners themselves make this reflection in their letter. If you can give us any information on this subject I will thank you. I am with much esteem Dr. Sir Your friend & servt.,

TH: Jefferson

